                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                CIVIL NO. 5:18-CV-66-DSC


SHERILYNN DEAN TYNDALL,                              )
         Plaintiff,                                  )
                                                     )
                          vs.                        )          MEMORANDUM AND ORDER
                                                     )               OF REMAND
NANCY A. BERRYHILL,1                                 )
Acting Commissioner of Social                        )
Security Administration,                             )
            Defendant.                               )
                                                     )

        THIS MATTER is before the Court on Plaintiff’s “Motion for Summary Judgment”

(document #14) and Defendant’s “Motion for Summary Judgment” (document #19), as well as the

parties’ briefs and exhibits.

        The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)

and these Motions are ripe for disposition.

        Having fully considered the written arguments, administrative record, and applicable

authority, the Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is not

supported by substantial evidence.           Accordingly, the Court will grant Plaintiff’s Motion for

Summary Judgment; deny Defendant’s Motion for Summary Judgment; reverse the

Commissioner’s decision; and remand this matter for further proceedings consistent with this

Memorandum and Order.

                                     I.   PROCEDURAL HISTORY

        The Court adopts the procedural history as stated in the parties’ briefs.


        1
           Nancy A. Berryhill is now Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Nancy A. Berryhill is substituted for Carolyn W. Colvin as Defendant herein. No further
action is necessary pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
         Plaintiff filed the present action on April 9, 2018.                       She assigns error to the

Administrative Law Judge (ALJ)’s formulation of her Residual Functional Capacity (“RFC”)2 and

failure to consider Dr. Thomas Alexander McKnight’s post-hearing consultative opinion. See

Plaintiff’s “Memorandum ...” at 2, 9-11 (document #14-1).


                                       II. STANDARD OF REVIEW

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards.                Hays v. Sullivan, 907 F.2d 1453, 1456

(4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The

District Court does not review a final decision of the Commissioner de novo.                              Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979);

Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

         As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”                42 U.S.C. § 405(g).         In Smith v.

Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:

         Substantial evidence has been defined as being “more than a scintilla and do[ing]
         more than creat[ing] a suspicion of the existence of a fact to be established. It
         means such relevant evidence as a reasonable mind might accept as adequate to

         2
          The Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do
despite his limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and
extent of [the claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for
work activity on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).


                                                          2
        support a conclusion.”

See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

        The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence.                   Hays v. Sullivan, 907 F.2d

at 1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below.                  Lester

v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).


                                      III. DISCUSSION OF CLAIM

        The question before the ALJ was whether Plaintiff became disabled at any time. 3

Plaintiff challenges the ALJ’s determination of her RFC.                   The ALJ is solely responsible for

assessing a claimant’s RFC.             20 C.F.R. §§ 404.1546(c) & 416.946(c).                     In making that

assessment, the ALJ must consider the functional limitations resulting from the claimant’s

medically determinable impairments.             SSR96-8p, available at 1996 WL 374184, at *2.                 The

ALJ must also “include a narrative discussion describing how the evidence supports each


    3
     Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an:

        inability to engage in any substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death or which has lasted or can
        be expected to last for a continuous period of not less than 12 months . . . .
        Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).


                                                          3
conclusion, citing specific medical facts . . . and nonmedical evidence.”   Id.

        Plaintiff has the burden of establishing her RFC by showing how her impairments affect

her functioning.     See 20 C.F.R. §§404.1512(c) & 416.912(c); see also, e.g., Stormo v. Barnhart,

377 F.3d 801, 806 (8th Cir. 2004) (“[t]he burden of persuasion . . . to demonstrate RFC remains

on the claimant, even when the burden of production shifts to the Commissioner at step five”);

Plummer v. Astrue, No. 5:11-cv-06-RLV-DSC, 2011 WL 7938431, at *5 (W.D.N.C. Sept. 26,

2011) (Memorandum and Recommendation) (“[t]he claimant bears the burden of providing

evidence establishing the degree to which her impairments limit her RFC”) (citing Stormo),

adopted, 2012 WL 1858844 (May 22, 2102), aff’d, 487 F. App’x 795 (4th Cir. Nov. 6, 2012).

        In Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), the Fourth Circuit held that “remand

may be appropriate . . . where an ALJ fails to assess a claimant's capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the ALJ's

analysis frustrate meaningful review.”     780 F.3d at 636 (quoting Cichocki v. Astrue, 729 F.3d

172, 177 (2d Cir. 2013)).      This explicit function-by-function analysis is not necessary when

functions are irrelevant or uncontested.   See also Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir.

2016) (“an ALJ must build an accurate and logical bridge from the evidence to his conclusions.”)

(internal quotations omitted); Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013) (it is “not our

province –nor the province of the district court – to engage in these [fact-finding] exercises in the

first instance.”).

        Following the hearing, the ALJ ordered new physical and psychological evaluations. (Tr.

351-2.) On September 17, 2016, Plaintiff was seen by Dr. McKnight, who submitted a report that

included a physical capacity evaluation. (Tr 1304-1313.)     He found that Plaintiff was capable of


                                                 4
standing no more than two hours at a time and five hours over the course of an eight-hour work

day, and walking no more than one hour at a time and four hours over the course of an eight-hour

work day. (Tr 1309.)      Neither the ALJ’s hypothetical to the Vocational Expert nor the RFC

contain any restrictions in Plaintiff’s abilities to stand or walk.

        In her brief, Defendant argues that while “it does not appear that [the ALJ] specifically

addressed the examination in the decision … harmless error applies.” See Defendant’s

“Memorandum …” at 5 (document #20). Defendant invites the Court to speculate that Plaintiff’s

RFC would be unchanged had the ALJ considered the consultative examination. The Court

declines to reconsider the evidence or speculate as to the ALJ’s analysis. Monroe, 826 F.3d at 179

(“an ALJ must build an accurate and logical bridge from the evidence to his conclusions.”)

(internal quotations omitted); Radford, 734 F.3d at 296 (it is “not our province –nor the province

of the district court – to engage in these [fact-finding] exercises in the first instance.”).

        The Court concludes that this matter must be remanded for a new hearing. By ordering

remand pursuant to sentence four of 42 U.S.C. § 405(g), the Court does not forecast a decision on

the merits of Plaintiff’s application for disability benefits.   See Patterson v. Comm'r of Soc. Sec.

Admin., 846 F.3d 656, 663 (4th Cir. 2017). “Under § 405(g), ‘each final decision of the Secretary

[is] reviewable by a separate piece of litigation,’ and a sentence-four remand order ‘terminate[s]

the civil action’ seeking judicial review of the Secretary's final decision.”      Shalala v. Schaefer,

509 U.S. 292, 299, 113 S. Ct. 2625, 2630-31, 125 L.Ed. 2d 239 (1993) (quoting Sullivan v.

Hudson, 490 U.S. 877, 892, 109 S.Ct. 2248, 2258, 104 L.Ed.2d 941 (1989)).



                                             IV. ORDER


                                                   5
         NOW THEREFORE IT IS ORDERED:

         1.       Plaintiff’s “Motion for Summary Judgment” (document #14) is GRANTED;

Defendant’s “Motion for Summary Judgment” (document #19) is DENIED; and the

Commissioner’s decision is REVERSED. 4 This matter is REMANDED for a new hearing

pursuant to Sentence Four of 42 U.S.C. § 405(g).5

         2.       The Clerk is directed to send copies of this Memorandum and Order to counsel for

the parties.

         SO ORDERED.
                                                   Signed: January 15, 2019




         4
           In reversing the Commissioner’s decision, as noted above, the Court expresses no opinion as to the merits
of Plaintiff’s claim for disability. An order of “reversal” here does not mandate a finding of disability on remand.
The Court finds the ALJ’s decision deficient for the reasons stated herein, and consequently that decision cannot
stand. “The ALJ’s decision must stand or fall with the reasons set forth in the ALJ’s decision[.]” Raney v.
Berryhill, No. 3:16-CV-3256-BT, 2018 WL 1305606, at *4 (N.D. Tex. Mar. 12, 2018) (quoting Newton v. Apfel,
209 F.3d 448, 455 (5th Cir. 2000) (citing Knipe v. Heckler, 755 F.2d 141, 149 n.16 (10th Cir. 1985); Dong Sik
Kwon v. Immigration & Naturalization Serv., 646 F.2d 909, 916 (5th Cir. 1981)); see also Cole v. Barnhart, 288
F.3d 149, 151 (5th Cir. 2002) (“It is well-established that [the Court] may only affirm the Commissioner’s decision
on the grounds which [s]he stated for doing so.”).
     5
       Sentence Four authorizes “a judgment affirming, modifying, or reversing the decision ... with or without
remanding the cause for a rehearing.” Sullivan v. Finkelstein, 496 U.S. 617, 625 (1990).


                                                         6
